Citation Nr: 1536208	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


REMAND

Based upon its review of the Veteran's claim file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to this claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking service connection for a psychiatric disorder.  Specifically, the Veteran claims that his currently diagnosed major depressive disorder began during his military service and that he has experienced a continuity of psychiatric symptoms since that time.  

Service connection may be granted if the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  See 38 C.F.R. 3.306(b); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The only prerequisite for the application of the presumption of soundness is that the Veteran's entrance examination be clear of any noted diseases or disabilities.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

The Veteran's available service treatment records show that he completed a medical history report in May 1981, stating that he experienced depression and nervous trouble.  The physician signing the report noted that the Veteran had "reactive anxiety/depression" and that he was not under psychiatric care.  In July 1981, the Veteran's Master Chief sent him for a medical examination, stating that the Veteran "wants to jump from flight deck [because he is] worried about an injury to a shipmate."  The Veteran told the examiner that he wanted to be discharged from the Navy or receive a divisional transfer.  The examiner concluded that the Veteran was alert, responsive, and did not appear to be depressed or suicidal.  In September 1981, the Veteran was again referred to the medical department due to "acting strange;" the examiner concluded that, while the Veteran's elevated temperature and hyperactivity were consistent with drug abuse, this could not be established by physical examination alone.  In November 1981, the Veteran was referred by command for a psychiatric interview.  The physician noted that the Veteran admitted to alcohol use as early as age 11, as well as drug use starting at age 13.  The physician also noted that the Veteran was cooperative without manic behavior, and that he was still requesting a discharge.  The Veteran's 1982 separation examination lists the Veteran as having "normal" psychiatric faculties.  

The Veteran's service treatment records clearly show that he received treatment related to anxiety and depression as early as 1981.  The Veteran's entrance examination, however, is not a part of the record before the Board, so it is unclear whether the Veteran can be deemed to have entered service in sound condition.  There is no evidence in the record that the RO followed up in an attempt to obtain complete service treatment records, to include the entrance examination.  A remand is necessary so that this requisite development can occur.  38 C.F.R. § 3.159(c)(2) (2015).   

Also, the Veteran underwent VA psychological examination in December 2009.  The Veteran told the examiner that his last two years of service "haunted" him.  In particular, the Veteran reported that after he rebelled against a commanding officer (CO), their relationship became "psychological warfare," and the Veteran's complaints to higher officials about the CO's behavior were "overlooked."  After examining the Veteran and reviewing his records, the VA examiner stated that the records showed that the Veteran engaged in drug and alcohol abuse and had experienced depressive moods as early as age thirteen, years prior to joining the military.  The VA examiner, however, did not point to any particular evidence documenting the report of depression prior to service.  The examiner concluded that it was more likely than not that the Veteran's current depression was a result of his recent sobriety because he had become more cognizant of his dissatisfaction with his life's course, and also due to genetic factors based on a family history of alcoholism and mood disorders.  The VA examiner further concluded that the Veteran's difficult military experience was more likely a reflection of the Veteran's characterological problems, i.e. antisocial traits, than due to any traumatic experience with his CO.  

This examiner's opinion and rationale are inadequate.  The VA examiner's conclusion implies that the Veteran's depression was related to a congenital disorder of characterological problems and antisocial traits, and thus, pre-existed his military service.  As noted above, a presumption of soundness attaches to a Veteran upon entry into service if his entrance examination is clear of any noted diseases or disabilities.  If the Veteran's entrance examination is clear, the burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability, which was noted during service as involving anxiety and depression, both preexisted and was not aggravated by service.  See 38 C.F.R. 3.306(b); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  Clear and unmistakable evidence is a higher evidentiary burden than the preponderance of the evidence standard, and has been interpreted to mean evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  See Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 301, 313-14 (1992)).  

As noted above, there is no entrance examination in the Veteran's service treatment records.  Thus, it is unclear whether the presumption of soundness attaches in this case.  Assuming it does, the VA examiner must explain, with sufficient reasoning, any suggestion that the Veteran's depression preexisted service.  Merely noting the use of drugs and alcohol prior to service is not sufficient for a clear and unmistakable finding that the Veteran's depression existed prior to service.  The examiner's opinion simply does not meet the standard required for cases such as this.  As a result, the case must be remanded to first, develop the service treatment records to the fullest extent possible and then, to obtain a new VA examination to specifically address the etiology and nature of the Veteran's current psychiatric disorder.  If the examiner concludes that the Veteran's psychiatric disorder pre-existed his entry into service, and/or was not aggravated by his service, the examiner must point to clear and unmistakable evidence, i.e., evidence that cannot be misinterpreted or misunderstood, that supports this finding. 

Finally, pertinent VA treatment records from the VA Medical Center in Fayetteville, North Carolina, dated between July 2009 and November 2012, have been added to the Veteran's claims files and were not considered in the RO's May 2010 statement of the case.  In a July 2015 brief, the Veteran's representative explicitly did not waive RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case prior to the Board's adjudication of the acquired psychiatric disorder claim.  38 C.F.R. §§ 19.31, 20.1304 (2015).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain the Veteran's complete service treatment records related to his November 1978 to November 1982 active service.  If, after making reasonable efforts to obtain named records, including the Veteran's entrance examination, the RO is unable to secure any records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether his psychiatric disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed psychiatric disorder preexisted or was aggravated by the Veteran's active duty service.  

If the Veteran's current psychiatric disorder is found to have preexisted his military service, the examiner must state the specific factual evidence in the record that supports the finding.  

If the examiner finds that the Veteran's diagnosed psychiatric disorder preexisted service, then the examiner must determine whether the psychiatric disorder increased in severity beyond the normal progression during active military service, and identify the specific factual evidence in the record that supports this finding.  

If the examiner determines that the currently diagnosed psychiatric disorder did not preexist the Veteran's military service, the examiner must provide an opinion as to whether the psychiatric disorder began in service or is otherwise related to the Veteran's military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, which must include consideration of all evidence received since the May 2010 statement of the case.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




